DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-15 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suegana (JP 2013033426 A, IDS) in view of Nakaguchi (US 2017/0099473 A1).
	1) Regarding claims 1 and 13, Suegana discloses a snowplow having a snow removal mechanism (¶0013), the snowplow comprising: 	an obtainment unit configured to obtain topography information prior to snow accumulation (¶0006-10).  	As per the limitation a projection unit configured to, based on the topography information prior to the snow accumulation obtained by the obtainment unit, project an image indicating the topography information prior to snow accumulation on a surface of accumulated snow that is to be removed by the snow removal mechanism. 	Suegana system uses the obtained topography (i.e., known obtained coordinates) prior to snow accumulation to output corresponding snowplow guiding control during removal of snow via displaying the obtained information to a display frame, see abstract. 	However it has been known to project topography data to a surface to enable proper guiding during operation of a vehicle, see Nakaguchi ¶0138-145; ¶0163-167 with reference to fig. 12 Figs. 12, which illustrates the concept of providing a projection unit to a vehicle to give proper guidance via use of known obtained coordinates. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a projection unit to a vehicle to give proper guidance via use of known obtained coordinates as taught by Nakaguchi, into the system as taught by Suegana, with the motivation to enhance the guidance features of the system. 	2) Regarding claim 3, Suegana and Nakaguchi teach wherein the image indicating the topography information prior to snow accumulation is an image that is viewable stereoscopically (Suegana: ¶0014; Nakaguchi: Fig. 12). 	3) Regarding claim 9, Suegana and Nakaguchi teach a notification unit configured to, when a predetermined event has occurred, give notification of the occurrence of the event (Suegana: ¶0043-44). 	4) Regarding claim 10, Suegana and Nakaguchi teach wherein upon detecting an object approaching the snowplow, the notification unit gives notification of an existence of the approaching object (Suegana discloses, in ¶0043-44, that an alarm is giving when an obstacle is within a predetermined distance, hence an approaching object would initiate an alarm). 
Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Galyean (US 2014/0283398 A1). 	1) Regarding claim 2, as per the limitation wherein the projection unit projects an image that shows a scene prior to snow accumulation on the surface of accumulated snow as the image indicating the topography information prior to snow accumulation. 	Nakaguchi illustrates, in Fig. 12, project on a surface without snow.  	Galyean discloses, in ¶0031, the concept of projecting on a surface with and without the presence of snow to facilitate guidance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of projecting on a surface with and without the presence of snow to facilitate guidance as taught by Galyean, into the system as taught by Suegana and Nakaguchi, with the motivation to enhance the projection features of the system. 	2) Regarding claim 12, as per the limitation a generation unit configured to generate projection data based on the topography information prior to snow accumulation obtained by the obtainment unit, wherein the projection unit projects the image indicating the topography information prior to snow accumulation on the surface of accumulated snow based on the projection data. 	Nakaguchi illustrate generation topography on a road surface, (Nakaguchi: Fig. 12). Suegana discloses concept of obtaining the topography information via active video capture in combination with GPS coordinate to be stored prior to snow accumulation, wherein the projection unit displays the image indicating the topography information prior to snow accumulation on the surface of accumulated snow (see Fig. 7).  	Therefore it would have been obvious to a person of ordinary skill in the art to collect the topography information for use of the projection unit to project the topography, with the motivation enhance the guidance features with or with the accumulation of snow, as explicitly indicated by Galyean ¶0031.
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Matsuno et al. (“Matsuno”, US 2015/0229821 A1). 	1) Regarding claim 4, as per the limitation wherein the projection unit further projects an image indicating information related to snow accumulation on the surface of the accumulated snow. 	Matsuno discloses, in ¶0003-6, the known concept of using depth analysis of snow to display a projected ray indicative of the depth onto snow surface. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using depth analysis of snow to display a projected ray indicative of the depth onto snow surface as disclosed by Matsuno, into the system as taught by Suegana and Nakaguchi, with the motivation to enhance the snow accumulation analysis features of the system. 	2) Regarding claim 5, Suegana, Nakaguchi and Matsuno teach wherein the projection unit further projects an image indicating information of a depth of accumulated snow on the surface of accumulated snow as the image indicating information related to snow accumulation on the surface of the accumulated snow (see analysis of the rejection of claim 4).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Maruyama (US 2010/0033639 A1). 	1) Regarding claim 8, as per the limitation an acceptance unit configured to accept a setting of a projection mode; and a control unit configured to , based on the setting of the projection mode accepted by the acceptance unit cause the projection unit to project as least one of the image indicating the topography information prior to snow accumulation and the image indicating the information related to snow accumulation. 	Maruyama discloses, in ¶0040-42 with reference to Fig. 1, the concept of providing a user with a input portion (corresponding to an acceptance unit) to enable a user to input setting inputted into a processing portion (corresponding to a control unit) to enable particular projecting functions. 	At the filing of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a user with a input portion to enable a user to input setting inputted into a processing portion to enable particular projecting functions as taught by Maruyama, into the system as taught by Suegana and Nakaguchi, with the motivation to enhance the user control features of the system. 
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Conger (US 2019/0135169 A1).
	1) Regarding claim 11, as per the limitation wherein the notification unit gives the notification by causing the projection unit to project an image that gives notification of the existence of the approaching object on the surface of accumulated snow. 	Conger discloses, in ¶0013; Fig. 3, the concept of projecting a highlight onto detected object. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of projecting a highlight onto detected object as taught by Conger, into the system as taught by Suegana and Nakaguchi, with the motivation to enhance the notification features of the system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Dolinar et al. (US 2013/0190981 A1) 	1) Regarding claim 14, Suegana and Nakaguchi, with the same motivation to combine as presented in the rejection of claim 1 teach obtaining topography information prior to snow accumulation (see analysis of the rejection of claim 1); and  	based on the obtained topography information prior to snow accumulation, project an image indicating the topography information prior to snow accumulation on a surface of accumulation of a surface of accumulated snow that is to be removed by the snow removal mechanism of the snowplow (see analysis of the rejection of claim 1).  	as per the limitation a non-transitory computer-readable storage medium that stores a program for causing a computer to operate. 	Suegana discloses, in (¶0029), using memory and performing functional steps (see Figs. 1-3). 	Dolinar discloses, in ¶0072; Fig. 15, the concept providing program memory to cause a computer to operate. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept providing program memory to cause a computer to operate as taught by Dolinar, into the system as taught by Suegana and Nakaguchi, with the motivation to enhance the processing features of the system.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suegana in view of Nakaguchi, and in further view of Miyashia (JP 2005242460 A, IDS). 	1) Regarding claim 15, Suegana and Nakaguchi with the same motivation to combine, as presented in the rejection of claim 1, teach  a projection system including a snowplow (see analysis of the rejection of claim 1) having a snow removal mechanism (see analysis of the rejection of claim 1). 	As per the limitation a server, the server including a storage unit configured to store topography information prior to snow accumulation, a first obtainment unit configured to obtain position information from the snowplow; and a transmission unit configured to, based on the position information obtained by the first obtainment unit, transmit corresponding topography information being included in the topography information prior to snow accumulation stored in the storage unit, and a projection unit configured to, based on the corresponding topography information received by the reception unit, project an image indicating the topography  prior to snow accumulation on a surface of accumulated snow that is to be removed by the snow removal mechanism. 	Suegana and Nakaguchi system uses topography information obtained prior to snow accumulation in order to project corresponding stored topography information on to the surface of snow accumulated to aid in guiding the snowplow during snow removal, see analysis of the rejection of claim 1. Thus the difference between claim 1 and 16 is that a server is implemented to obtain the data and obtain communication corresponding to the data to the snowplow during snow removal procedures. 	Miyashita discloses, in ¶0011-57 with reference to Figs. 1-5, the concept of using a server with a storage unit and transmission unit in communication with a snowplow (in particular, see ¶0021; Fig. 2: snowplow management server 2, storage means 16 and communication means 17) to enable controlling of connected snowplows that receive control signal therefrom for guidance data (in particular, see ¶0022-27. Thus Miyashita discloses the known capability to implement a server into a snow removal system to enable control signals for guidance to be provided by the server to the snowplow. Therefore, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to make use of a server as claimed to provide the guidance information to respective snowplow being controlled via corresponding received guidance information, with the motivation to enhance the control features of the system. 	 	
Allowable Subject Matter
Claim(s) 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20140130384 A1; US 20190031080 A1; US 20140180478 A1; US 20070169384 A1; US 20070022639 A1; US 20190187693 A1, snowplow systems. 	US 20170268190 A1; US 6009642 A; US 20030149607 A1; US 20170109672 A1; US 20070277403 A1; ; US 20190323190 A1, snow removal systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684